Opinion issued June 28, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00455-CR
                           ———————————
                IN RE JOHN CHRISTOPHER ROSS, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relator, John Christopher Ross, proceeding pro se and incarcerated, has filed

a petition for writ of mandamus. Relator seeks to compel the respondent district

clerk to transmit to the Texas Court of Criminal Appeals relator’s pending post-
conviction application for a writ of habeas corpus, filed under Article 11.07.1 See

TEX. CODE CRIM. PROC. ANN. art. 11.07, § 1 (West Supp. 2015).

      We lack jurisdiction to issue a writ of mandamus directed at the district clerk

because the requested writ is neither against a judge nor is it necessary to enforce

our appellate jurisdiction. See TEX. GOV’T CODE ANN. §§ 22.221(a), (b) (West Supp.

2015). To the extent that relator also meant to name the trial judge as respondent,

we still lack jurisdiction because the Texas Court of Criminal Appeals has exclusive

jurisdiction over Article 11.07 post-conviction habeas applications arising from final

felony convictions. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a); Padieu v.

Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013)

(orig. proceeding) (per curiam).

      Accordingly, we dismiss the petition for writ of mandamus for want of

jurisdiction.

                                   PER CURIAM
Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Respondent is Chris Daniel, District Clerk, Harris County, Texas. The underlying
      case is Ex parte John Christopher Ross, No. 1254204-A, 182nd District Court,
      Harris County, Texas, The Honorable Jeannine Barr, presiding.
                                           2